Citation Nr: 1609986	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD) and asbestosis, to include as due to exposure to ionizing radiation, asbestos, and/or herbicides, or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma, to include as due to exposure to ionizing radiation and/or herbicides, or as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1974.  His awards and decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in North Little Rock, Arkansas.  A transcript of the hearing is of record.

In June 2010 and August 2012 the Board remanded these claims for further development.  In a November 2014 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) continued to deny the Veteran's claims.  Subsequent to the November 2014 SSOC, additional evidence was associated with the claims file, to include relevant treatment records.  In a February 2016 Appellant's Post-Remand Brief, the Veteran's representative waived initial AOJ consideration of the evidence.  Thus, the Board may properly review the evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The decision below addresses the issue of entitlement to service connection for tinnitus.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are once again REMANDED to the AOJ.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to this claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258, 271 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he experienced serious percussive effects on his ship, the U.S.S. Moctobi.  He indicated that on one occasion he was knocked off of a couch, across the berthing compartment and into a wall.  The Veteran also reported that the explosions were very loud and that they were not given any earplugs.  He indicated that he experienced an enormous explosion, the ship shook, and he saw a mushroom cloud go up.  The Veteran further reports that he has experienced ringing in the ears and that such symptoms have continued since that time.  

With regard to the Veteran's allegations that he experienced serious percussive effects on the U.S.S. Moctobi, 38 U.S.C.A. § 1154(a) directs that, where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.   

Additionally, the Veteran's service personnel records also document that he served in Vietnam from August 1967 to August 1968 and his DD-Form 214 reflects that he was awarded the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of tinnitus.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board observes that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

In his November 2005 claim, the Veteran indicated that tinnitus began in 1968.  During the December 2009 Board hearing, the Veteran indicated that he started to experience ringing in his ears after noise exposure in service, and such has continued since. 

In March 2014, pursuant to the August 2012 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.  The Veteran reported that he experiences constant bilateral tinnitus.  The audiologist opined that he was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted that there were no complaints of tinnitus in service; however, the rationale for such opinion focused mostly on the Veteran's hearing loss.  Consequently, the Board accords no probative value to such opinion. 

The Board finds that the Veteran has competently, credibly, and consistently reported that his tinnitus began during his military service, to include his combat service in Vietnam, and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such is supported by his consistent statements throughout the course of his appeal, as well as by his testimony during the December 2009 Board hearing.

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service and has continued to the present time, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service noise exposure.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board observes that the AOJ complied with the most recent directives contained in the August 2012 remand.  In this regard, the Veteran was afforded additional VA examinations and opinions in March 2014 that addressed the etiology of his lung disorder, bilateral hearing loss, and glaucoma.  However, in February 2016, the Veteran's representative indicated in the Post-Remand Brief that the Veteran's lung, eye, and bilateral hearing loss disorders were secondary to service-connected disabilities.  Indeed, he indicated that the Veteran's COPD was related to service-connected PTSD and bilateral hearing loss and glaucoma were related to service-connected diabetes mellitus.  Notably, in a January 2011 rating decision, service connection was granted for PTSD; and in an October 2012 rating decision, service connection was granted for diabetes mellitus.  With regard to the Veteran's lung disorder, the Veteran's representative argues that his COPD, which VA examiners have linked to his tobacco use, is caused or aggravated by his PTSD as he smoked in order to cope with such symptomatology.  Furthermore, in support of his theory of that the Veteran's diabetes mellitus caused or aggravated his bilateral hearing loss, the Veteran's representative cited medical treatise suggesting such a link.

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for PTSD and diabetes mellitus, type II and a theory of secondary service connection has been raised, the appeal has been expanded to include the theory of secondary service connection.  Therefore, the Board finds that addendum opinions are necessary in order to determine whether the Veteran's lung disorder, bilateral hearing loss, and glaucoma are caused or aggravated by his service-connected PTSD for lung disability; and diabetes mellitus for bilateral hearing loss and glaucoma.  Additionally, while on remand, the Veteran should be provided with proper notice regarding secondary service connection as required by the VCAA.  

Further, with regard to the Veteran's claim of entitlement to service connection for a lung disorder, in September 2015, a private treatment provider indicated that the Veteran had significant past exposure to asbestos during his military service and had evidence of asbestosis on CT of the chest, include pleural plaque/calcification and interstitial fibrotic changes.  Consequently, a remand is necessary in order for the AOJ to undertake any necessary development with regard to such aspect of the Veteran's claim, to include verification of asbestos exposure, pursuant to the VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a lung disorder, bilateral hearing loss, and glaucoma as secondary to service-connected PTSD and diabetes mellitus.

2.  The AOJ should conduct any necessary development with regard to the Veteran's claim that he was exposed to asbestos during service.

3.  Return the claims file to the VA examiner who conducted the respiratory examination in March 2014.  The record to include a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that record and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on review of the evidence contained therein, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's lung disability, to include COPD and/or asbestosis, is caused OR aggravated (increased in severity) by his service-connected PTSD.  If the opinion is that any such disability is aggravated by the service-connected PTSD, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  In this regard, the examiner should specifically consider the argument that the Veteran's COPD, which VA examiners have linked to his tobacco use, is caused or aggravated by his PTSD as he smoked in order to cope with such symptomatology.

Following the AOJ's development of potential in-service asbestos exposure, if deem verified, the examiner should also offer an opinion as to whether the Veteran's lung disorder, to include COPD and/or asbestosis, is related to such in-service exposure. 

A detailed rationale for any opinion offered should be provided.

4.  The AOJ should also return the claims file to the VA examiner who conducted the hearing loss examination in March 2014.  The record to include a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that record and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on review of the evidence contained therein, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is caused OR aggravated (increased in severity) by his service-connected diabetes mellitus.  If the opinion is that any such disability is aggravated by the service-connected diabetes mellitus, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  In this regard, the examiner should specifically consider the medical treatises the Veteran's representative cited in his February 2016 brief.

A detailed rationale for any opinion offered should be provided.

5.  The AOJ should also return the claims file to the VA examiner who conducted the eye examination in March 2014.  The record to include a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that record and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on review of the evidence contained therein, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's glaucoma is caused OR aggravated (increased in severity) by his service-connected diabetes mellitus.  If the opinion is that any such disability is aggravated by the service-connected diabetes mellitus, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  

A detailed rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


